M’Girk, C. J.,
delivered the opinion of the Court.
This is an application to this Court, to- issue a mandamus to the Circuit Court, for the first judicial circuit, to compel that Court to enter .up a judgment. The case, as made out, is, that some time heretofore, the plaintiffs filed their declaration in the Cleric’s office of Howard county; that the defendant thereupon appeared before the Clerk in vacation, and confessed a judgment for the amount claimed in the declaration. So the matter stood till July term of that Court, 1821. That after notice to-the defendant to that effect, application was, at said term, made to the Court to have the said confession entered up in due form as of the term next succeeding the said confession, which the Court refused.
Let the mandamus go, in the alternative, returnable to the next term of this Court.